Ingraham, J. (concurring):
I concur with Mr. Justice McLaughlin, but I also think that it does not specifically appear by the report of the commissioners that they have valued each lot upon which they have imposed an assessment. They say : “We further report that in no case have we exceeded in our assessment for benefit one-half the value of the lot assessed as valued by us.” There is no statement that they have fixed the value of the lots upon which the assessment has been imposed, and a compliance with this provision should not be left to inference. I. do not understand that the commissioners are required to take evidence as to the value of the lots or parcels of land which are assessed for benefit. They are required to value each lot and are then authorized to impose an assessment for the proportion of the total expense of the improvement, not to exceed. *16one-half of the amount of such value; but before imposing any assessment they are required to value the lot upon which they intend to impose an assessment, and I agree that the amount that they .fix as the value of each separate lot or parcel should appear in the report.